FILED

UNITED STATES DISTRICT CoURT JUN 7 ~ 2012
FoR THE DISTRICT oF COLUMBIA ¢,e,k, U_S_ District and
Bankruptcy Courts
UNITED sTATEs oF AMERICA, )
v. )
) criminal No. 99-00262-01 (TFH/AK)
STANLEY MARSHALL, )
Defendant. )
)

REPORT AND RECOMMENDATION

This matter was referred to the undersigned United States Magistrate Judge by the
Honorable Thomas F. Hogan for a Hearing on Violation of Defendant’s supervised release and a
Report and Recommendation.

I. Background

On December 16, 1999, Mr. Marshall was sentenced to l08 months imprisonment to be
followed by 60 months supervised release, following his conviction for Unlawful Distribution of
Cocaine Base in Excess of 5 Grams, in violation of 21 U.S.C. §§84l(a)(l)& (b)(l)(B)(iii). At the
time of sentencing, the trial court imposed a special assessment of $100.00 and the following
special conditions:

» drug and alcohol treatment
~ domestic violence treatment

Supervision began on May 24, 2007 and was scheduled to terminate on May 23, 2012.

By Memorandum to the trial court dated January ll, 2012, the Probation Officer advised
that on December 2, 201 l, the Defendant was detained by a member of the Arlington Police
Department, Arlington, Virginia, during a random traffic stop and charged with Driving on a
Suspended License Without Notice. Mr. Marshall was subsequently released and given a

summons to appear in the Arlington General District Court on January 31, 2012.

On December 24, 2012, during a scheduled home visit, Mr. Marshall provided the
Probation Office with the summons issued to him on December 2, 2011 for Driving on a
Suspended License. The summons indicated a court date and Mr. Marshall advised the Probation
Officer that his license was suspended prior to the December 2, 2011 traffic stop. Mr. Marshall
also told the Probation Officer that following the traffic stop, he went to the Virginia Department
of Motor Vehicles ("DMV") and paid fees in the amount of $1,150.00 to have his license
reinstated. He showed the Probation Officer a copy of the receipt received from DMV which
showed the required amount was satisfied

lt appears that the driving license was suspended as a result of a lapse in Mr. Marshall’s
automobile insurance. Mr. Marsha1l’s automobile insurance has been restored and is current.

On March 10, 2009, Mr. Marshall was arrested by a member of the Fairfax County,
Virginia Police Department and charged with Malicious Shoot/Throw at a Train/Car. On June
29, 2009, he was convicted of Disorderly Conduct in the Fairfax County General District Court
in Fairfax County, Virginia Mr. Marshall was sentenced to 180 days incarceration, 12 months
unsupervised probation, and fined $72.00.

On July 13, 2010, June 14, October 17, and November 3, 201 1, Mr. Marshall tested
positive for marijuana On November 15, 2010, Mr. Marshall told the Probation Officer that he
had been under a great deal of stress since the birth of his child, and he was offered one-on-one
therapy sessions with Mr. Farone, the in-house therapist. Mr. Marshall declined the offer of the
therapy sessions.

On September 26, 2011, the Probation Officer met with Mr. Marshall and issued a verbal

reprimand as a result of his denial of drug use on June 14, 201 1. On September 26, 201 l,

_g_

Defendant was referred for urine testing at the Renaissance Medical Group. On November 8,
2011, the Probation Officer learned that Mr. Marshall’s urine tests submitted on October 17 and
November 3, 2011 returned positive for marij uana. The Probation Officer again contacted the
Defendant on November 9, 2011, and set up a three-way meeting with the Supervising United
States Probation Officer. During the three-way meeting, Mr. Marshall admitted to his use of
marijuana and drinking large amounts of liquid in an attempt to mask his drug use. He was
advised that the Court would be notified should he continue to test positive for drug use.

The Probation Officer noted in her Memorandum that Mr. Marshall maintained a stable
residence with his girlfriend and infant daughter in Arlington, Virginia. He has also maintained
stable employment with the Starving Students Moving Company as a driver since July 20, 2007.
Mr. Marshall is paid $11.00 per hour. The Probation Officer spoke to Mr. Marshall’s supervisor
on August 26, 2011 and was told that Mr. Marshall was a hard-working dependable employee.
Because of his positive drug tests, Mr. Marshall was placed in group counseling to further
address his drug abuse issues. He confirmed that he attributed his drug use to an immature
method of coping with the stress of providing for his family.

II. Hearing on Violation of Supervised Release

A hearing on the Defendant’s alleged violation of his supervised release was held by the
undersigned on May 30, 2012. Mr. Marshall was represented by counsel. At the Hearing on
Violation, the Probation Officer noted that Mr. Marshall was in full compliance with the terms
and conditions of his supervised release. He has tested negative for five previous months, he had
completed his fifty hours of community service, and he also completed his Renaissance program.

The Probation Officer recommended that Mr. Marshall’s supervised release be deemed

_3_

completed. The Government concurs in the recommendation of the Probation Officer.
III. Recommendation
lt was also the recommendation of the undersigned that Mr. Marshall’s supervised release
be terminated as of the concurrence of the trial court with the recommendation of the Probation
Office. If the trial court concurs with that recornmendation, the undersigned also recommends

that Mr. Marshall not be required to return to court.

m \
DATED; June _L/-_, 2012   

ALAN kAY

UNITED srA AGISTRATE JUDGE

,¢Zvf‘/§%

sEEN AND APPRovED;
/ HoNoRABLE rHoMAs  HSQ>.N
DATED:  5 _, 'M/"/ UNITED srArEs Drsr ouRr JUDGE